AFFIRMED; Opinion Filed January 28, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01382-CR

                         JAKALE ERRION CHANDLER, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81464-2013

                              MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Stoddart
                                   Opinion by Justice Stoddart
       A jury convicted Jakale Errion Chandler of forgery, and the trial court sentenced him to

five years’ imprisonment. In a single issue, Chandler argues the trial court erred by admitting

phone records as business records without sufficient authentication and because the records were

created in anticipation of litigation. We affirm the trial court’s judgment.

                                     FACTUAL BACKGROUND

       Megan Wages testified that she and her boyfriend decided to sell her iPhone. Her

boyfriend posted an ad on Craigslist to sell the phone, and found a potential buyer. After an

exchange of text messages, they agreed to meet the buyer at a Walmart in Plano. When they

arrived, the buyer looked at the phone and then said he was going to an ATM to get money. He

returned with eleven $20 bills. Wages’s boyfriend counted the money and the buyer left with the
phone. Wages testified she and her boyfriend then shopped for groceries at the Walmart. When

they went to pay for their purchases, Wages’s boyfriend realized the money was fake.

         The following day, Wages went to the Plano Police Department, reported the incident,

and gave the counterfeit bills to the police. A report was taken, and Plano Police Detective

Xavier Badillo, an investigator in the financial crimes unit, was assigned to the case. Badillo

examined the money and determined it was counterfeit. As part of his normal protocol in

counterfeit cases, Badillo notified the Secret Service.

         Ryan Turner, a Secret Service Agent who is a criminal investigator for cases involving

counterfeit currency, confirmed the bills Wages received were counterfeit.         Based upon

information received from Badillo, Turner later created a photo lineup and showed it to Wages.

Wages selected a photo from the lineup, and said she was about 75-80 percent sure the photo she

selected was the person who gave the counterfeit bills to her. She said she “remembered distinct

facial features.” At trial, Wages identified Chandler as the person who passed the counterfeit

money.

         During his investigation, Badillo learned that Wages and the purported buyer made

arrangements for the sale of the phone through a series of text messages. Wages did not know

the buyer’s name but provided Badillo with the cell phone number the buyer used. Badillo

sought a court order to obtain the corresponding cell phone records. Badillo obtained the order

and sent it to MetroPCS. MetroPCS then sent records associated with the phone number to

Badillo. MetroPCS also sent the subscriber’s name and address to Badillo. The subscriber’s

name associated with the account was Ben Henderson.           However, after determining the

subscriber address on file with MetroPCS was not a real address, Badilla surmised Ben

Henderson was not a real person.




                                                –2–
       Badillo looked at other text conversations in the MetroPCS records and determined the

person using the phone number was named “Jakale.” Badillo noticed several text exchanges

between “Jakale” and a person named “Bianca.” Badillo searched the Plano Police Department’s

records and found a record containing both names. From this he ascertained Jakale’s last name

to be Chandler.    Also included in the MetroPCS records was a text message referencing

“JAKALE CHANDLER.” Badillo determined Jakale Chandler was the person who provided

counterfeit money to Wages.

       At trial, the State attempted to admit documents received from MetroPCS as State’s

Exhibits 1 and 1A. State’s Exhibits 1 and 1A were described as “limited copies of what

[Badillo] got from MetroPCS in response to this investigation.” The State clarified that “limited

copies” meant that Badillo did not give the entire response from MetroPCS to the district

attorney’s office. Instead, Badillo turned over only those portions of the MetroPCS records he

thought were relevant to the investigation. Badillo explained that some of the records provided

by MetroPCS were “jumbled up” in a spreadsheet format and he sorted them by cell phone

number “to keep the conversations, um, connected; to keep, you know, one number to another

number without having different numbers entered in between, so that the conversation makes

sense.” Badillo agreed the records in State’s Exhibits 1 and 1A were not in the same format as

they were when he received them from MetroPCS.

                                       LAW & ANALYSIS

       At trial, Chandler objected to State’s Exhibits 1 and 1A on the grounds that the business

records affidavit was not in the form required by rule of evidence 902, and the records had been

altered. Originally, the trial court sustained the objection. After additional discussion between

the lawyers and the trial court, the judge overruled the objection and admitted Exhibit 1 for all




                                              –3–
purposes and Exhibit 1A for record purposes only. Badillo then testified about the contents of

Exhibit 1 without further objection.

        To preserve a complaint for appellate review, a party must make a timely and specific

request, objection, or motion with sufficient specificity to apprise the trial court of the complaint.

TEX. R. APP. P. 33.1(a). An objection must be made each time the potentially inadmissible

evidence is offered unless a party obtains a running objection or requests a hearing outside the

presence of a jury. See Haley v. State, 173 S.W.3d 510, 516–17 (Tex. Crim. App. 2005);

Martinez v. State, 98 S.W.3d 189, 193 (Tex. Crim. App. 2003). Although the lawyers and trial

court had a lengthy conversation about the admissibility of State’s Exhibits 1 and 1A, which

included discussion of the contents of each exhibit, the record does not show the discussion

occurred outside the presence of the jury.        Because Chandler did not object to Badillo’s

subsequent testimony, did not obtain a running objection, and did not request a hearing outside

the presence of the jury, we conclude Chandler failed to preserve his complaint for appeal.

       Even if we concluded the trial court erred by admitting State’s Exhibits 1 and 1A,

Chandler has failed to show the alleged erroneous admission of the evidence affected his

substantial rights. See TEX. R. APP. P. 44.2(b). The improper admission of evidence is non-

constitutional error that we disregard unless the error affected an appellant’s substantial rights.

TEX. R. APP. P. 44.2(b); Garcia v. State, 126 S.W.3d 921, 927 (Tex. Crim. App. 2004). Under

rule 44.2, an appellate court may not reverse for non-constitutional error if the court, after

examining the record as a whole, has fair assurance that the error did not have a substantial and

injurious effect or influence in determining a defendant’s conviction or punishment. See Garcia,
126 S.W.3d at 927; Taylor v. State, 268 S.W.3d 571, 592 (Tex. Crim. App. 2008).

       Badillo’s testimony showed he used the MetroPCS records to identify Chandler as the

person who passed the counterfeit bills. However, the records were not the only evidence to

                                                 –4–
prove identity. Wages identified Chandler at trial in the jury’s presence. In light of Wages’s

identification of Chandler, who she described as having “distinct facial features,” and the fact

that the jury knew what was contained in the phone records, we conclude the admission of the

exhibits would not have substantially swayed the jury to find Chandler guilty.        Thus, we

conclude the admission did not affect Chandler’s substantial rights. We overrule Chandler’s sole

issue.

                                           CONCLUSION

         We affirm the trial court’s judgment.




                                                       / Craig Stoddart/
                                                       CRAIG STODDART
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131382F.U05




                                                 –5–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JAKALE ERRION CHANDLER, Appellant                  On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
No. 05-13-01382-CR        V.                       Trial Court Cause No. 199-81464-2013.
                                                   Opinion delivered by Justice Stoddart.
THE STATE OF TEXAS, Appellee                       Justices Francis and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 28th day of January, 2015.




                                             –6–